Case: 22-60183         Document: 00516566713             Page: 1      Date Filed: 12/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                         United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                 December 5, 2022
                                         No. 22-60183                                 Lyle W. Cayce
                                                                                           Clerk

   Shadreika Burnice,

                                                                     Plaintiff—Appellant,

                                             versus

   CoreCivic of Tennessee, L.L.C.; Christopher Williams,
   Individually,

                                                                  Defendants—Appellees.


                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                USDC No. 3:20-CV-245


   Before Richman, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Shadreika Burnice was fired from her position as a correctional
   counselor at Tallahatchie County Correctional Facility. Burnice sought relief
   under Title VII and Mississippi state law alleging, inter alia, retaliation and
   tortious interference with employment. The district court awarded full
   summary judgment to the defendants.



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60183       Document: 00516566713          Page: 2     Date Filed: 12/05/2022




                                     No. 22-60183


            We AFFIRM.
                         I. Facts and Procedural History
            In August 2018, Burnice began working as an at-will employee at
   Tallahatchie County Correctional Facility, which is operated by CoreCivic
   of Tennessee, L.L.C. According to Burnice, in late December or early 2019,
   Christopher Williams, Burnice’s immediate supervisor, began to sexually
   harass her. The harassment would occur regularly and continually
   throughout Burnice’s employment. Burnice testified that Williams offered to
   help her with bills, made repeated comments about Burnice’s appearance,
   called her by the nickname “Double B” or “big booty,” and asked her what
   kind of underwear she was wearing. Burnice says she would typically ignore
   Williams, and would sometimes confide in her friend Shalondra Dudley, who
   was the chief of security at Tallahatchie, about Williams’s harassment.
   Williams denied these allegations, and Dudley denied ever hearing about
   them from Burnice.
            Burnice’s case, and the dispute at summary judgment, center on an
   episode involving a meeting with a detainee that ultimately led to Burnice’s
   termination. The parties present differing accounts. In Burnice’s telling, she
   reported Williams’s sexual harassment and was immediately investigated for
   disciplinary infractions that she says were pretext for firing her in retaliation.
   In the defendants’ version, Burnice threatened to assault a supervisor and
   only after CoreCivic began investigating this incident did management learn
   of Burnice’s allegations against Williams. Each is recounted in more detail
   below.
            According to Burnice, she reported Williams’s sexual harassment to
   Kamala Grant, the assistant warden, on May 6, 2019. The next day, Grant,
   Williams, and Burnice met to discuss Burnice’s allegations, but the meeting
   was cut short. Later that afternoon, Burnice brought a detainee to Williams’




                                           2
Case: 22-60183     Document: 00516566713          Page: 3   Date Filed: 12/05/2022




                                   No. 22-60183


   office to discuss a disciplinary issue. Williams called the chief of unit
   management, Omaira Alvero, to help interpret on the detainee’s behalf. At
   some point, another employee, Jessica Gross, joined the meeting. When
   Alvero relayed that the detainee thought Burnice was going to assault him,
   Burnice said “this is some bullshit” and left the office. After Burnice left,
   another employee, Annie Bonner, entered Williams’s office. According to
   Burnice, Bonner was not present for the conversation between Burnice, the
   detainee, and Chief Alvero.
          CoreCivic and Williams present a different version of events. Relying
   on declarations from Grant, Bonner, and Williams, the defendants aver that
   Burnice did not notify Grant of her allegations against Williams until May 8,
   2019, the day after the episode in Williams’s office and after Williams had
   reported to Grant that Burnice threatened violence against Chief Alvero
   during the meeting. More specifically, Burnice threatened that she would
   “slap the shit out of that bitch”—referring to Chief Alvero—whom Burnice
   felt had sided with the detainee after the detainee stated that he feared
   Burnice would assault him. According to Williams, Bonner was in his office
   at the time and heard Burnice’s threat. Bonner separately confirmed this, and
   corroborated that Burnice threatened to slap Chief Alvero. Grant reported
   what Williams had told her to the warden, who in turn ordered Billy Baker,
   an independent investigator employed by CoreCivic, to investigate the
   matter.
          Baker conducted an investigation into the report of Burnice’s threat.
   He interviewed a number of people allegedly involved, including Burnice,
   Williams, Gross, Bonner, and Arvelo, and concluded that Burnice had called
   Arvelo a “bitch” and threatened to slap her. The report noted that Williams
   had asked Bonner to make a statement about Burnice’s threat and “write it
   just as he was saying it,” but that Bonner had “heard Burnice say the words”
   herself and did not like the way Williams asked her to write a statement.



                                         3
Case: 22-60183     Document: 00516566713           Page: 4   Date Filed: 12/05/2022




                                    No. 22-60183


   Baker also conducted a separate investigation into Burnice’s allegations of
   sexual harassment against Williams and concluded that there was no
   corroborating evidence to support the allegations. Citing Baker’s report,
   CoreCivic terminated Burnice’s employment less than a month later for
   violating its “Code of Ethics and Business Conduct.”
          Burnice filed a complaint in Hinds County Circuit Court alleging sex
   discrimination, sexual harassment, and retaliation in violation of Title VII
   and tortious interference with employment in violation of Mississippi state
   law. The defendants removed the case to federal district court and, after
   discovery, moved for summary judgment. Burnice agreed to the dismissal of
   her sexual harassment and sex discrimination claims but contended that her
   other claims should go to trial. The district court found that the summary
   judgment record contained no evidence that Williams had caused Burnice’s
   termination, a necessary element of both Burnice’s retaliation and tortious
   interference claims. Rather, the evidence showed that CoreCivic had
   terminated Burnice because of the policy violations identified in Baker’s
   report. The district court granted summary judgment on those claims and
   entered a final judgment in favor of the defendants. Burnice timely appealed.
                             II. Standard of Review
          We review a district court’s summary judgment ruling de novo,
   “applying the same standard as the district court in the first instance.”
   E.E.O.C. v. Rite Way Serv., Inc., 819 F.3d 235, 239 (5th Cir. 2016). “We
   interpret all facts and draw all reasonable inferences in favor of the
   nonmovant.” Id. Summary judgment is appropriate only when the record
   reveals “no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




                                         4
Case: 22-60183       Document: 00516566713             Page: 5   Date Filed: 12/05/2022




                                        No. 22-60183


                                 III.      Discussion
            Title VII’s anti-retaliation provision “prohibits an employer from
   ‘discriminat[ing] against’ an employee or job applicant because that
   individual ‘opposed any practice’ made unlawful by Title VII or ‘made a
   charge, testified, assisted, or participated in’ a Title VII proceeding or
   investigation.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 56
   (2006) (citing 42 U.S.C. § 2000e-3). “Title VII retaliation claims must be
   proved according to traditional principles of but-for causation.” Brown v.
   Wal-Mart Stores E., L.P., 969 F.3d 571, 577 (5th Cir. 2020), as revised (Aug.
   14, 2020) (quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360
   (2013)). To survive summary judgment, a plaintiff alleging retaliation in
   violation of Title VII “must show ‘a conflict in substantial evidence’ on the
   question of whether the employer would not have taken the adverse
   employment action but for the protected activity.” Id. (quoting Musser v.
   Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir. 2019)). Similarly, in a tortious
   interference with employment claim, a plaintiff must prove that the
   employment contract would have been honored “but for” the alleged
   interference. Par Indus., Inc. v. Target Container Co., 708 So. 2d 44, 50 (Miss.
   1998).
            On appeal, Burnice advances two theories of causation in her
   challenge to the district court’s ruling, both based on the record evidence that
   Williams had asked Bonner to write a statement reporting Burnice’s threat
   and suggested that Bonner phrase it a certain way. First, Burnice argues that
   the investigator himself, Billy Baker, harbored retaliatory animus, therefore
   connecting the but-for cause of her firing with retaliation. As evidence of this
   animus, Burnice claims that Baker “intentionally manipulated his report” to
   both alter Bonner’s statement to corroborate Williams’s and to minimize
   Williams’s attempts to influence his investigation. But there is no evidence
   in the record to even remotely suggest this. Bonner testified at her deposition



                                             5
Case: 22-60183        Document: 00516566713              Page: 6      Date Filed: 12/05/2022




                                         No. 22-60183


   that she personally heard Burnice threaten to “slap the shit out of that bitch”
   referring to Chief Arvelo. Bonner denied that Williams ever asked her to lie
   or fabricate allegations against Burnice. Rather, as Bonner explained at her
   deposition, she had taken exception to Williams repeating what she had
   clearly overheard herself, suggesting that she did not “hav[e] the sense to say
   what I heard. I heard what I heard.” Thus, the summary judgment record
   discloses no evidence that a reasonable factfinder could rely on to conclude
   that Baker himself retaliated against Burnice for reporting Williams’s alleged
   harassment. 1
           Burnice’s second challenge relies on the cat’s paw theory of liability.
   Under this theory, a plaintiff can establish but-for causation even if the
   decisionmaker directly responsible for her firing did not harbor retaliatory
   animus, but was manipulated into taking an adverse employment action by
   another employee who did. Brown, 969 F.3d at 577. “A plaintiff proceeding
   under this theory must prove that (1) her supervisor, motivated by retaliatory
   animus, took action intended to cause an adverse employment action; and (2)
   that action was the but-for cause of her adverse employment action.” Id.
   (citing Zamora v. City of Houston, 798 F.3d 326, 333 (5th Cir. 2015)). Burnice
   claims that Williams caused Bonner to falsify her statement that she heard
   Burnice threaten Arvelo. As discussed above, the summary judgment record



           1
            Burnice presents this argument alone as a sufficient basis to vacate summary
   judgment. But Burnice was not fired by Baker. The decision to terminate Burnice, while
   based on the findings by Baker, was made by someone else employed by CoreCivic about
   which there is no evidence of motive. The proper theory in which to state this claim, as
   explained infra, would be a cat’s paw theory to establish liability by showing that Baker
   harbored retaliatory animus and caused a neutral decisionmaker at CoreCivic to fire
   Burnice. The summary judgment record at least contains a genuine dispute as to whether
   Baker’s report was the but-for cause of Burnice’s firing. But because Burnice fails to show
   a genuine dispute as to whether Baker harbored retaliatory animus, we reject her argument
   that summary judgment should be vacated even under a cat’s paw theory.




                                               6
Case: 22-60183      Document: 00516566713            Page: 7   Date Filed: 12/05/2022




                                      No. 22-60183


   does not support this contention. The record shows that Williams, whatever
   his motivation or purpose in repeating Burnice’s words to Bonner, did not
   influence Bonner’s statement. Moreover, Baker’s report acknowledged
   Williams’s interaction with Bonner and her discomfort. Baker concluded
   nonetheless that the evidence he had gathered showed that Burnice had
   threatened Arvelo. See id. at 580 (affirming summary judgment despite
   evidence of supervisor’s attempts to influence witness statements because
   the “attempts were unsuccessful”). Burnice’s argument that Williams
   manipulated Baker’s report to create cause for her firing fails in light of the
   record.
                                  *        *         *
          Summary judgment on Burnice’s Title VII retaliation claim was
   proper as the record does not contain any genuine factual dispute as to but-
   for cause for Burnice’s termination. For the same reason, summary judgment
   on Burnice’s tortious interference claim was also proper. The judgment of
   the district court is AFFIRMED.




                                           7